Monks, J.
Appellee brought this action against appellants, who are husband and wife, to foreclose assessments made for the construction of a sidewalk. Pinal judgment was rendered against appellants foreclosing said assessments. The separate demurrer of each appellant to the complaint, for want of facts, was overruled. This ruling of the court is challenged by the assignment of errors.
1. It is first insisted by appellants that the contractor who performed the work, and not appellee, is the real party in interest, and that therefore appellee had no right to bring the action. The eases cited to sustain this contention are not in point, because §3165 R. S. 1881, Acts 1867 p. 33, under which they were brought, made the assessments payable by the property owner directly to the contractor, and not to the city, as is provided in §§8711, 8717 Burns 1908, Acts 1905 p. 219, §§108, 112, which apply to this ease. It is true that §8721 Burns 1908, Acts 1905 p. 219, §116, gives the contractor or his assignee or the bond*57holder the right to enforce the lien of the assessments which are due and unpaid, where the city fails to collect the same, hut this does not deprive the city of the right to maintain this action, although under the provisions of §8721, supra, it is not liable for a failure to collect said assessments. On the contrary §8721, supra, recognizes the right of the city to maintain such an action.
2. It is next insisted that the complaint is bad because it contains no description of the real estate against which it is sought to enforce said assessments. A copy of the assessments against said real estate is filed with the complaint and made a part thereof as exhibit A, and contains a description of said real estate.
It has been held that such an assessment is the foundation of the action, and must be filed with the complaint as an exhibit, as required by §368 Burns 1908, §362 R. S. 1881. Van Sickle v. Belknap (1891), 129 Ind. 558, 28 N. E. 305; City of Terre Haute v. Mack (1894), 139 Ind. 99, 38 N. E. 468; State, ex rel., v. Myers (1885), 100 Ind. 487, and cases cited; Cleveland, etc., R. Co. v. O’Brien (1900), 24 Ind. App. 547, 57 N. E. 47. Said exhibit A may therefore be referred to in determining the sufficiency of the complaint. 1 Works’ Practice (2d ed.) §416; Watson Coal, etc., Co. v. Casteel (1881), 73 Ind. 296, 299.
It is provided in §8714 Burns 1908, Acts 1905 p. 219, §109 (enacted since said cases were decided), concerning the sufficiency of a complaint to enforce the lien of assessments for public improvements made under said act of 1905, that “it shall be sufficient to state in such complaint the day on which the contract was finally let, the name of the street or highway improved, the amount and date of the assessment, that the assessment is unpaid, and a description of the lot or property upon which the assessment was levied.”
It may be that under §8714, supra, it is not necessary to the sufficiency of a complaint that a copy of the assessment *58be filed with and made a part thereof. But whether it is, or not, the action is founded on said assessment, as held in the cases above cited, and when a copy of the assessment is filed with and made a part of the complaint, as provided in §368, supra, it may be referred to in order to sustain the •complaint.
3. Moreover, it is expressly provided in §407 Burns 1908, §398 R. S. 1881, that “the court must, in every stage of the action, disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party; and no judgment can be reversed or affected by reason of such error or defect. ’ ’ The fact that the real estate was described in the exhibit instead of in the body of the complaint did not affect the substantial rights of appellants, and would not, therefore, under said §407, supra, furnish any ground for reversal, even if the same was an ‘ ‘ error or defect in the complaint. ’ ’ See, also, §700 Burns 1908, §658 R. S. 1881. It follows that the court did not commit any reversible error in overruling the demurrer of each appellant to the complaint.
4. 5. *596. *58It is insisted that the court erred in sustaining appellee’s demurrer for want of facts to the second, third, fourth, fifth and sixth paragraphs of the separate answer of each appellant. The second paragraph of answer of each appellant alleged, in substance, that before the making of the assessment sued on, the contractor who constructed said sidewalk was paid in full for all claims and demands growing out of and founded on the contract for consti’ueting the same. This paragraph is not sufficient as an axxswer of payment. True, a plea of payment is sufficient if it alleges generally the payment of the claim sued on (1 Hogate, PL and Pr. §540), but said second paragraph is not such a plea. It does not allege that the claim sued on was paid before the commencement of the action. The allegation is that the contractor was paid the *59contract price before the assessment was made. This may be true, and the assessment be due and unpaid. Por aught that appears in said paragraph of answer, appellee may have advanced the contract price for said work to the contractor out of its own funds before the assessment was made. If so, this would not pay or satisfy the assessment made against appellants’ real estate. The city would be entitled to collect the assessments to reimburse itself for such payment.
Appellants, however, insist that appellee had no authority" to advance the contract price for the construction of said sidewalk to the contractor before the assessments were made or before they were collected, and then enforce the lien of the unpaid assessments against the real estate benefited by said work, because §4292 Burns 1901, Acts 1889 p. 237, was repealed by §9016 Burns 1908, Acts 1905 p. 219, §272. It is not necessary to determine whether §4292, supra, was repealed. When appellee advanced the money for constructing the sidewalk, the lien of the assessment was not thereby released, nor was it paid, but the city had the right, even if §4292, supra, was repealed, to collect the unpaid assessments by virtue of §§8711, 8717, supra.
7. Even if, on October 23, 1907, after appellee had advanced the contract price of said work to the contractor, appellants recovered judgment quieting their title to said real estate against the contractor, this did not bind appellee, who was not a party to that action, nor was the same a defense to this action.
It is alleged in the fifth paragraph of the separate answer of David G-. Lehman, that since May 1, 1907, he has been the owner of the north twenty feet of the land against which it is sought to enforce said lien, and that his wife and coappellant has been since that time the owner of the other part thereof in severalty, and that appellee and the contractor *60liad full knowledge thereof. The fifth paragraph of answer of his wife is to the same effect.
It is averred, among other things in said complaint, in substance, that appellant David G. Lehman was the owner of all the real estate ‘ ‘ described in exhibit A, filed with and made a part of said complaint, and that he agreed with appellee to build a cement sidewalk along the north side of said real estate on the following conditions to wit: Appellee agreed to make the fill necessary to bring the grade for said .cement walk to the proper level and the said Lehman agreed to construct the said sidewalk upon the grade so made by appellee, that appellee made said fill as agreed upon by the city and said Lehman at a cost of $200, that thereupon said Lehman refused to build said sidewalk as agreed.” Pacts are also alleged to the effect that said David G. Lehman on May 1, 1907, conveyed all of said real estate, except a strip twenty feet wide off of the north side thereof, to his wife and coappellant, without any consideration, for the sole purpose of defrauding appellee.
8. It is evident, from the allegations of the complaint, that all the evidence that could have been given under said fifth paragraph of answer, even if they were sufficient, was admissible under the first paragraph of each of said
appellant’s answers, which was a general denial. The sustaining of the demurrers to said paragraphs of answer, even if erroneous, was therefore harmless. Shanklin v. Cooper (1846), 8 Blackf. 41; American Express Co. v. Southern Ind. Express Co. (1906), 167 Ind. 292, 314, 315, 78 N. E. 1021; 1 Ind. Dig. Ann., title, Appeal and Error, §1040 (7) a, b; Ewbank’s Manual §257.
It follows from what we have said and the authorities cited that no reversible error was committed in sustaining the demurrer to the second, third, fourth, fifth and sixth paragraphs of the answer of each appellant.
*619. *60It appears from an order-book entry in the transcript that *61each appellant requested the court before the trial commenced “to find the facts specially and state its eonelusions of law thereon, ’ ’ and that the court notified them at the time that they must comply with Rule 8 of the court prior to the beginning of the argument; that at the close of the evidence appellants had failed to comply with said rule, and that the court, having heard the argument, made a general finding in favor of appellee. No obection or exception was taken to the action of the court in refusing to make a special finding as requested, nor to its action in making a general finding, nor is Rule 8 contained in the record. In the absence of the rule, we cannot say the action of the court, in refusing to make said special finding, was erroneous.

10.

Moreover, as no objection or exception was taken to the action of the court in making a general finding, the request for a special finding was waived. Shroyer v. Campbell (1903), 31 Ind. App. 83, 67 N. E. 193; Tague v. Owens (1894), 11 Ind. App. 200, 38 N. E. 541.
Having considered all the questions presented by the statement of points in appellants’ brief, and finding no reversible error, the judgment is affirmed.